Citation Nr: 0016897	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  94-02 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a left hip disorder 
claimed as secondary to a service-connected right knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1945.  

This appeal arises from an October 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in which the RO denied entitlement to service connection for 
a left hip disorder.  The veteran perfected an appeal of that 
decision.

This case was previously before the Board of Veterans' 
Appeals (Board) in March and December 1998, at which times 
the Board decided an issue no longer in appellate status and 
remanded the issue of entitlement to service connection for a 
left hip disorder to the RO for additional development.  That 
development was completed to the extent possible and the case 
returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained.

2.  The left hip disorder is not causally or etiologically 
related to, nor has it been aggravated by, the service-
connected traumatic arthritis of the right knee, status post 
arthroplasty.  


CONCLUSION OF LAW

The left hip disorder is not proximately due to or the result 
of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board concludes that the veteran's claim for service 
connection for a left hip disorder as secondary to the 
service-connected right knee disorder is well grounded 
because a VA examiner in January 1996 indicated that the left 
hip disorder was secondary to the veteran's bilateral knee 
disorders.  See Velez v. West, 11 Vet. App. 148, 158 (1998) 
(a secondary service connection claim is well grounded if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability).  Because the 
claim is well grounded, VA has a duty to assist the veteran 
in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a); see also Epps v. Brown, 9 Vet. App. 
341 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 118 S.Ct. 2348 (1998).  The relevant evidence 
consists of VA and private treatment records, the reports of 
VA examinations in January 1996, June 1998, and January 1999, 
the veteran's testimony, and a May 2000 VA medical opinion.  

The veteran was provided a copy of the May 2000 medical 
opinion and was given the opportunity to submit evidence and 
argument in response.  In a statement received in June 2000, 
he indicated that he had no further evidence or arguments to 
submit.  See Sutton v. Brown, 9 Vet. App. 553 (1996).  The 
Board concludes that all relevant data has been obtained for 
determining the merits of the veteran's claim and that VA has 
fulfilled its obligation to assist him in the development of 
the facts of his case.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for a disability which 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  The United States 
Court of Appeals for Veterans Claims (Court) defined 
"disability" in this context as impairment of earning 
capacity, including any additional impairment of earning 
capacity resulting from a service-connected disorder, 
regardless of whether the additional impairment is a separate 
disease or injury that was caused by the service-connected 
disorder.  In other words, it is not necessary that an 
etiological relationship exist between the service-connected 
disorder and the non-service connected disorder.  If a non-
service connected disorder is aggravated by a service-
connected disorder, the veteran is entitled to compensation 
for the degree of increased disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

The service medical records reveal that the veteran injured 
his right knee in April 1943, and in a February 1945 rating 
decision the RO granted service connection for arthralgia of 
the right knee and rated the disorder as 10 percent 
disabling.  Subsequently the veteran developed traumatic 
arthritis of the right knee, and in a September 1989 rating 
decision the RO re-characterized the service-connected 
disability as traumatic arthritis of the right knee and 
increased the rating from 10 to 20 percent.  In April 1994 
the veteran underwent a right total knee arthroplasty, and in 
a December 1994 rating decision the RO increased the rating 
for the right knee disability from 20 to 100 percent 
effective from April 1994 to June 1995 and reduced the rating 
to 30 percent effective in June 1995. 

The service medical records are silent for any complaints or 
clinical findings pertaining to the left hip, and the veteran 
does not claim otherwise.  He asserts that the arthritis in 
the left hip was caused or aggravated by stress on the left 
lower extremity caused by the service-connected arthritis in 
the right knee.

The Board notes that, according to the medical evidence, the 
veteran developed severe degenerative osteoarthritis in the 
left knee, for which he underwent an arthroplasty in 
September 1994.  In an October 1994 statement he asserted 
that the left knee arthritis was caused by the service-
connected right knee disability, and he claimed entitlement 
to a temporary total disability rating for the left knee 
disorder pursuant to 38 C.F.R. § 4.29 due to the 
hospitalization in September 1994.  In an October 1995 rating 
decision the RO determined that the evidence did not show 
that the left knee disorder was related to the right knee 
disability, and denied entitlement to a temporary total 
disability rating for the hospitalization for the left knee.  
Although the veteran was not provided a specific notice 
pertaining to that determination, he was informed of the 
decision in an October 1995 supplemental statement of the 
case.

The medical evidence also shows that the veteran has 
degenerative arthritis and degenerative disc disease of the 
lumbosacral spine and degenerative arthritis of both upper 
extremities.  In January 1997 his private physician noted 
that he had done construction work during his lifetime.  In 
May 1995 he complained of left hip pain following the left 
knee arthroplasty in September 1994, which was diagnosed as 
severe arthritis of the hip following an X-ray study. 

A VA examination was performed in January 1996, during which 
the veteran reported having had bilateral knee replacements 
and having performed heavy work until 1989.  He also reported 
that a left hip replacement was planned.  Following a 
physical examination, the examiner provided diagnoses of 
traumatic arthritis of the knees, especially the right with 
secondary degenerative joint disease of the left hip.  
Although X-ray studies of the bilateral knees and bilateral 
hips were conducted following the examination, there is no 
indication that the examiner reviewed the results of the X-
ray studies.

The medical evidence indicates that the veteran underwent a 
left total hip arthroplasty in July 1996.  

The veteran testified in March 1997 before a Hearing Officer 
at the RO.  When asked if his doctors ever connected his left 
hip problem to his right knee disorder, the veteran replied 
that he was not sure whether they had or not.

The RO afforded the veteran an additional VA examination in 
June 1998, which included a review of the evidence in the 
claims file.  The examiner noted the veteran's history of 
bilateral total knee replacements and the total left hip 
replacement due to severe degenerative joint disease.  The 
examiner also noted that the veteran had degenerative joint 
disease of the lumbar spine, based on the review of private 
medical records, and multiple deformities of both hands and 
limited motion of the hands and wrists, based on physical 
examination.  The examiner provided assessments of severe 
degenerative joint disease of the lumbosacral spine, status 
post total knee replacement bilaterally, and status post left 
hip replacement.  

The VA examiner also provided the following opinion regarding 
the etiology, if any, between the service-connected right 
knee disorder and the degenerative arthritis of the left hip:

While it is possible that his left lower 
extremity can be involved sympathetically 
due to the problems of the right lower 
extremity, the fact that he has severe 
degenerative joint disease in lumbosacral 
spine and probably in multiple other 
joints, should be considered.  At this 
point, the veteran denies any major 
problems with his right hip.  As 
mentioned, I cannot exclude the 
possibility of left hip and left knee 
involvement due to the right knee injury 
with any medical certainty.  

In the December 1998 remand, the Board requested that the 
claims folder be again referred to the VA examiner who 
conducted the June 1998 examination for clarification as to 
the degree of probability that the veteran's left hip 
disorder was due to, or aggravated by, the service-connected 
right knee disability.

The RO provided the veteran an additional examination in 
January 1999 by the same physician who had conducted the June 
1998 examination.  During that examination the veteran 
complained of pain in his hands and shoulders, and reported 
having degenerative joint disease in both shoulders as the 
result of a VA evaluation.  Examination again revealed 
multiple deformities in both hands.  The physician again 
examined the veteran and then provided the following 
comments:

I will try to clarify as much as I can at 
this point regarding the relationship 
between the right knee injury and left 
knee and left hip condition.  Considering 
his age and progressive condition of 
degenerative changes in multiple joints, 
his left knee and left hip conditions 
could be related to the generalized 
process of degenerative joint disease 
which can also be aggravated by the right 
knee condition.  I would like to bring to 
your attention at this time that he does 
not have any complaints regarding the 
right hip. . . .  

Again I would say that with any medical 
certainty it cannot be stated or 
quantified the degree of probability of 
the relationship between the left hip or 
knee condition to the right knee 
condition.  

I conclude with this statement that it is 
not possible to differentiate or quantify 
the degree of aggravation or disability 
that could be caused by the service 
connected right knee injury to the left 
hip and left knee.

In April 2000 the Board requested an opinion pursuant to 
38 C.F.R. § 20.901 from a Chief Medical Director of the 
Veterans Health Administration.  The Board posed the 
following questions:  

1.  Is it at least as likely as not that the 
service-connected right knee disorder caused 
the development of the veteran's degenerative 
joint disease of the left hip?

2.  If the right knee disorder did not cause 
the development of degenerative joint disease 
of the left hip, is it at least as likely as 
not that the veteran's right knee disability 
caused the veteran's left hip degenerative 
joint disease to increase in severity, beyond 
the natural progress of that disorder?

3.  If the right knee disability aggravated 
the degenerative joint disease of the left 
hip, please identify the incremental increase 
in disability attributed to such aggravation.

In a May 2000 medical report, a VA orthopedic physician 
provided the following medical opinion.  That opinion was 
based on a review of the relevant medical records in the 
claims file.

It is the opinion of the examiner that 
there is no evidence of a relationship 
between the degenerative joint disease in 
his left hip and his service connected 
traumatic arthritis of his right knee.  
It is this examiner's opinion that the 
gentleman has polyarticular 
osteoarthritis and the soft tissue injury 
sustained by the veteran playing baseball 
in 1943 may have contributed to or 
aggravated the underlying osteoarthritis 
in his right knee.  The multiple other 
joints that may have become involved in 
his body are not related to his right 
knee condition.  

There is no scientific evidence in the 
literature that would point to a study 
that links any injury in one knee with 
contralateral hip pathology.  There is no 
plausible link from the right knee 
arthritis to causation or aggravation of 
left hip arthritis.  


To answer the questions posed:

I.  It is not likely at all that the 
service connected right knee disorder 
caused the development of the veteran's 
degenerative joint disease of the left 
hip.  

II.  It is not likely that the veteran's 
right knee disability caused the 
veteran's left hip degenerative joint 
disease to increased in severity beyond 
the nature progress of that disorder.  

III.  It is the opinion of this examiner 
based on reasonable medical probability 
that there was no aggravation of the 
underlying arthritis in the left hip that 
can be attributed to his right knee 
problem.  

Based on the evidence shown above, the Board finds that 
service connection for a left hip disorder based on direct or 
secondary service connection is not warranted.  The medical 
evidence does not indicate that the left hip disorder is 
related to an in-service disease or injury, and the veteran 
does not claim otherwise.  

The evidence shows that the veteran has severe arthritis of 
the left hip, for which he underwent an arthroplasty.  He 
also has severe arthritis in the right knee, for which 
service connection has been established.  The preponderance 
of the evidence, however, shows that the left hip disorder 
was not caused or aggravated by the service-connected right 
knee disability.

The VA examiner in January 1996 provided an assessment of 
traumatic arthritis of the knees, especially the right with 
secondary joint disease of the left hip.  In offering that 
opinion the examiner included as a causative factor in the 
left hip disorder the traumatic arthritis of the left knee, 
for which service connection has not been established.  The 
report of the examination does not indicate that any medical 
records were reviewed prior to offering the opinion, 
including the evidence of degenerative arthritis in multiple 
joints or X-ray studies of the relevant joints, and the 
examiner did not provide any rationale for his opinion.  The 
opinion is, therefore, of low probative value.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379 (1998) (the 
failure of the physician to provide a basis for his opinion 
goes to the weight of the evidence).

The VA examiner in June 1998 stated that he could not exclude 
the possibility of left hip involvement due to the right knee 
injury with any medical certainty, and noted that the veteran 
had degenerative arthritis in multiple joints.  In January 
1999 the physician stated that although the right knee 
disorder could have caused or aggravated the left hip 
disorder, he could not determine the relationship between the 
disorders with any medical certainty.  Because the examiner 
phrased the opinion only in terms of "could have," and failed 
to quantify the opinion in terms of any medical probability, 
the Board finds that the medical opinion is too speculative 
to be probative of an etiological relationship between the 
right knee and left hip disorders.  Bloom v. West, 12 Vet. 
App. 185 (1999) (a medical opinion that is more than 
speculative must be presented to support the claim for 
service connection).

Because the VA examiner in June 1998 and January 1999 was 
unable to provide an opinion on the relationship, if any, 
between the right knee and left hip disorders, the Board 
requested an opinion from a Chief Medical Director.  Based on 
that request, the Chief of Orthopedics at a VA medical center 
stated that it is not likely that the right knee disorder 
caused or aggravated the left hip disorder.  This opinion was 
based on a review of the medical evidence in the claims file 
and is supported by a clear rationale, including a review of 
the relevant medical literature, and is of high probative 
value.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (an 
opinion that is based on review of the entire record is more 
probative than opinions that are based on reported history); 
Hernandez-Toyens, 11 Vet. App. at 379.

The standard of proof for evaluating the evidence is whether 
the preponderance of the evidence is against the claim.  If 
the evidence supports the claim or is in equal balance, 
service connection is warranted.  Gilbert, 1 Vet. App. at 49.  
The VA orthopedist in May 2000 stated that it is not at all 
likely that the right knee disorder caused or aggravated the 
left hip disorder.  The most probative evidence, in the 
context of all the evidence of record, indicates that the 
right knee disorder did not cause or aggravate the left hip 
disorder.  The Board finds, therefore, that the preponderance 
of the evidence is against the claim of entitlement to 
service connection for a left hip disorder as secondary to 
the service-connected right knee disorder.


ORDER

The claim of entitlement to service connection for a left hip 
disorder as secondary to the service-connected right knee 
disorder is denied.




		
	N. W. Fabian
	Acting Member, Board of Veterans' Appeals

 

